Citation Nr: 1702114	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to chemical exposure and/or an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to chemical exposure and/or undiagnosed illness.

3.  Entitlement to service connection for neurological symptoms, to include as due to chemical exposure and/or an undiagnosed illness.

4.  Entitlement to service connection for respiratory issues, to include as due to chemical exposure and/or an undiagnosed illness.

5.  Entitlement to service connection for a cognitive disorder/memory loss to include as due to chemical exposure and/or an undiagnosed illness.

6.  Entitlement to a compensable disability evaluation for dyshidrotic eczema.

7.  Entitlement to a disability evaluation in excess of 30 percent for idiopathic hypersomnia prior to September 29, 2014, and in excess of 50 percent thereafter.  

8.  Entitlement to an increased disability evaluation for degenerative disc disease with paracentral disc protrusion at L5 S1, currently rated as 20 percent disabling.  

9.  Entitlement to an increased disability evaluation for right knee retropatellar pain syndrome, currently rated as 10 percent disabling.  

10.  Entitlement to an increased disability evaluation for left knee retropatellar pain syndrome, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1984 to November 1987 and from May 1988 to May 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Board remanded this matter for additional development.

In a June 2015 rating determination, the Appeals Management Center (AMC), acting on behalf of the RO, increased the Veteran's disability evaluation for his service-connected idiopathic hypersomnia from 30 to 50 percent and assigned an effective date of September 29, 2014, for the increased evaluation.  As a result of the AMC's actions, the Board has listed the issue as such on the title page of this decision.  

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, namely the increased evaluation for dyshidrotic eczema, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issues of increased evaluations for degenerative disc disease with paracentral disc protrusion at L5 S1, right knee retropatellar pain syndrome, and left knee retropatellar pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the AMC.  



FINDINGS OF FACT

1.  The preponderance of the evidence is against a showing that the Veteran has a current diagnosis of fibromyalgia.

2.  The preponderance of the evidence is against a showing that the Veteran has a current diagnosis of CFS.

3.  The Veteran is not shown by the probative and competent evidence of record to have current cognitive disorder/memory loss, to include as a result of an undiagnosed illness and/or as aggravated by exposure to hazardous chemicals, that was either caused or aggravated by service.

4.  The Veteran is not shown by the probative and competent evidence of record to have a current neurological disorder, to include neuropathy, to include as a result of an undiagnosed illness and/or as aggravated by exposure to hazardous chemicals, that was either caused or aggravated by service.

5.  The Veteran is not shown by the probative and competent evidence of record to have a current respiratory disorder, to include as a result of an undiagnosed illness and/or as aggravated by exposure to hazardous chemicals, that was either caused or aggravated by service.

6.  The Veteran's idiopathic hypersomnia was characterized by persistent daytime sleepiness prior to January 9, 2014.  

7.  The Veteran was issued a CPAP machine on January 9, 2014.  

8.  The Veteran's idiopathic hypersomnia/sleep apnea has not been characterized by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; a required tracheostomy at any time.



CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

2.  The criteria for service connection for CFS have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

3.  The criteria for service connection for a cognitive disorder/memory loss, to include as the result of an undiagnosed illness, and/or as aggravated by exposure to hazardous chemicals, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

4.  The criteria for service connection for a respiratory disorder, to include as the result of an undiagnosed illness, and/or as aggravated by exposure to hazardous chemicals, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

5.  The criteria for service connection for a neurological disorder, to include as the result of an undiagnosed illness, and/or as aggravated by exposure to hazardous chemicals, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

6.  The criteria for a disability rating in excess of 30 percent for idiopathic hypersomnia/sleep apnea were not met prior to January 9, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.7, 4.97, Diagnostic Code (DC) 6847-6899 (2015).

7.  The criteria for a disability rating in excess of 50 percent for idiopathic hypersomnia/sleep apnea have not been met at any time.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.7, 4.97, Diagnostic Code (DC) 6847-6899 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in October 2009, November 2009, and December 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted.  The February 2010 rating decision reflects the initial adjudication of the claims after the issuance of these letters.  Hence, the letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA and private treatment records, and the reports of VA examinations, to include those requested as part of the Board remand.  The Board finds that no further action to develop the record in connection with these claims, prior to appellate consideration, is required.

As to the necessity for a VA examination, the Veteran was afforded VA examinations for each of the claimed disabilities, with opinions being rendered as to the relationship between any claimed disorders and the their connection, if any, to the Veteran's period of service as well as the severity of the idiopathic hypersomnia/OSA.  The Board finds that the VA examinations and medical opinions of record are adequate for rating purposes because they were performed and prepared by a medical professional, and were based on thorough examination results of the Veteran, and also reported findings pertinent to rate the claim for service connection and an increased evaluation.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and by testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's claimed disabilities are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As it relates to a qualifying chronic disability, service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the VA Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2),(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the VA Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 1,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990 to a date not later than December 31, 2016.  38 U.S.C.A. § 101(33).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

The Veteran asserts that service connection is warranted for fibromyalgia, neurological symptoms, respiratory issues, memory loss, and chronic fatigue syndrome resulting from exposure to chemicals in service.

The Veteran was treated for shortness of breath (April 1998) and a persistent cough in November 2001.  In an April 1998 service treatment record it was noted that the Veteran reported being in a downwind "plume" area after an ammo dump detonation but without any specific exposure.  The treatment record also noted depleted uranium exposure.  The examining clinician indicated that the Veteran suffered from fatigue with no specific etiology.  An April 1998 Comprehensive Clinical Evaluation reflected complaints of memory loss for more than 3 years, joint pain for more than 3 years, fatigue, muscle pain, and shortness of breath.  The Veteran reported exposure to oil fire smoke, diesel fuel smoke, depleted uranium exposure, and nerve gas or other nerve agent exposure.  At the time of a June 1998 Persian Gulf Illness Evaluation complaints of memory loss were noted.  

At his February 2005 separation examination, the Veteran complained of a chronic cough or cough at night, numbness or tingling, and swollen or painful joints.

Post-service evidence demonstrates that the Veteran has reported a medical history of generalized body pain consisting of muscle pain, joint pain and stiffness.  He has also reported numbness and tingling in his left leg, numbness in his left arm and losing feeling in both of his legs, especially on the sides of his thighs. 

As it relates to respiratory issues, the Veteran has reported having to consciously breathe and take deep breaths to try and increase his oxygen intake.  The Veteran has also indicated that he cannot remember the names of people he meets, conversations he has had, or where he has parked in a parking lot.  

In conjunction with his claim, the Veteran was afforded a VA examination in December 2009.  At the time of the examination, the examiner indicated that the Veteran was requesting service connection for CFS.  The examiner stated that there was no acute onset for this and there was no associated fever or pharyngitis or lymphadenopathy.  Generalized muscle aches were present, weakness was diffuse, fatigue was persistent, and chronic headaches occurred with a frequency of 2 to 3 times per week lasting for a few hours associated with nausea.  There was no photosensitivity.  There were no migratory joint pains.  Neuropsychologically, the Veteran related to having a depressed mood with memory impairment, which was predominantly short-term.  Sleep disturbance was at nighttime, although he related that he did not have trouble falling asleep any time other than the nighttime.  Routine daily activities were performed by the Veteran.  He was noted to work in the technological field and he did not miss work during the year.  The fatigue was not debilitating, although it was constant, and there was no waxing or waning.  There were no incapacitating episodes either.  Cognitively, short-term memory impairment was affecting the Veteran.  This was persistent, however, this had stabilized per the Veteran.  He was not on any medication.

As to his claim for fibromyalgia, the Veteran indicated that the onset was gradual, starting over 10 years ago.  The examiner observed that there was no diagnosis established.  

As to CFS, the examiner indicated that the Veteran did not have six or more of the criteria that were listed.  As to fibromyalgia, the examiner indicated that a diagnosis was not justified as his functional level was full employment and self-sufficiency.

In its May 2014 remand, the Board noted that while the Veteran was afforded a VA General Medical Examination in December 2009, the examination results were inadequate.  The Board observed that although the December 2009 VA examiner determined that the Veteran did not have CFS or fibromyalgia, she did not opine whether symptomatology reported by the Veteran could be attributed to an undiagnosed illness or chemical exposure.  Moreover, the VA examiner did not adequately address if the Veteran's neurological symptoms, respiratory issues, or memory loss represented undiagnosed illnesses related to his Gulf War service or whether they could be due to chemical exposure.  The Board ordered an additional round of examinations.  

The Veteran was afforded the requested examination in September 2014.  The examiner indicated that the claims folder was available and had been reviewed.  As to respiratory disorders, the examiner noted that the Veteran had been diagnosed with acute bronchitis in service, which had resolved.  Pulmonary function tests were found to be within normal limits.  

As to fibromyalgia, the examiner indicated that the Veteran did not now have a diagnosis of fibromyalgia, nor had there ever been a diagnosis of fibromyalgia.  As to neurological problems, the examiner indicated that the Veteran did not now have a cranial nerve condition nor had he had ever been diagnosed with a cranial nerve condition.  The examiner also indicated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  As to CFS, the examiner indicated that the Veteran did not have nor had he ever been diagnosed with CFS.  

As to the question of if the VA examiner determined that the Veteran's claimed symptoms cannot be ascribed to any known clinical diagnosis (i.e. fibromyalgia, a neurological disability, a respiratory disability, a memory disability or chronic fatigue syndrome are not diagnosed), the examiner should specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period; the examiner indicated that all of the Veteran's claimed symptoms could be attributed to his service-connected conditions including sleep apnea and that no other indication of a chronic disability was noted by examination or history. 

As to the Veteran's claim of service connection for memory loss, the Veteran was afforded a VA neuropsychological examination in January 2015.  The examiner stated that the Veteran's claims folder was available and had been reviewed.  

The examiner indicated that current neuropsychological test results suggested well-preserved cognitive abilities.  In short, test results revealed intact performance across cognitive domains, including attention and concentration, working memory, language skills, processing speed, visuospatial ability, memory functioning, problem solving, executive monitoring, and mental flexibility.  The examiner stated that despite his concerns with memory function, the Veteran demonstrated intact learning and retrieval ability with no indication of rapid or accelerated forgetting.  He showed solid retention of the verbal (100%) and visual (90%) material that he acquired during learning trials.  Discriminability and recognition memory for newly learned verbal and visual information was highly accurate as well.  

The examiner observed that based on the Veteran's report and a review of the available medical records, it appeared that he did serve in an area where there was potential for exposure to toxic chemicals, oil fires, and burn pits.  He stated that on a positive note, current neuropsychological test results suggested no residual cognitive deficits as a function of his service.  The Veteran further denied a history of concussive injury throughout the duration of his military service.  The examiner indicated that from a psychological point of view, the Veteran currently reported a mixture of mild anxiety and depression, and it was more likely than not that psychological symptoms - worry over his health, chronic pain, and fatigue - were largely responsible for and contributed to his subjective cognitive complaints and reduced his overall functional status.  

Fibromyalgia

The Veteran served in the Persian Gulf War during Operation Desert Storm/Desert Shield.  Service treatment records, including periodic examination reports, however, contain no diagnosis of fibromyalgia.  Post-service treatment records contain no diagnosis of, or treatment for, fibromyalgia. 

As noted above, the Veteran has been afforded several VA examinations in conjunction with his claim.  Both VA examiners, following a review of the record and examination of the Veteran, have indicated that the Veteran does not meet the criteria for a diagnosis of fibromyalgia.  

The Board concludes that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for fibromyalgia, to include as the result of an undiagnosed illness.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich, Brammer, supra.  Here, there is no medical evidence demonstrating that the Veteran has a current diagnosis of fibromyalgia, or was ever diagnosed with the condition during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim). 

In addition to the medical evidence, the Board has also considered the statements of the Veteran concerning his claimed disability.  The Court has repeatedly held that laypersons, such as the Veteran, are competent to describe symptoms of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no evidence that the Veteran has the medical knowledge or training that would permit him to determine the etiology of a complex disorder, such as fibromyalgia.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his statements in that regard are not competent.  The Board finds the most probative evidence to be the findings of the VA examiners, who provided sound reasons and bases for the opinion that the Veteran did not have fibromyalgia.

Moreover, as to any symptomatology which might be associated with fibromyalgia symptoms, the September 2014 VA examiner has specifically indicated that those symptoms may be attributed to his service-connected conditions.  Thus, there is no undiagnosed illness which is present.  

Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for fibromyalgia.  The "benefit-of-the-doubt" rule, enunciated in 38 U.S.C.A. § 5107(b), does not apply in this case, as there is not an approximate balance of probative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the claim for service connection for fibromyalgia, to include as the result of an undiagnosed illness, is denied.

CFS

The Veteran served in the Persian Gulf War during Operation Desert Storm/Desert Shield.  Service treatment records, including periodic examination reports, however, contain no diagnosis of CFS.  Post-service treatment records contain no diagnosis of, or treatment for, CFS. 

As noted above, the Veteran has been afforded several VA examinations in conjunction with his claim.  Both VA examiners, following a review of the record and examination of the Veteran, have indicated that the Veteran does not meet the criteria for a diagnosis of CFS. 

The Board concludes that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for CFS, to include as the result of an undiagnosed illness.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich, Brammer, supra.  Here, there is no medical evidence demonstrating that the Veteran has a current diagnosis of CFS, or was ever diagnosed with the condition during the pendency of the appeal.  See McClain, supra. 

In addition to the medical evidence, the Board has also considered the statements of the Veteran concerning his claimed disability.  However, there is no evidence that the Veteran has the medical knowledge or training that would permit him to determine the etiology of a complex disorder, such as CFS.  See Kahana, supra; Jandreau, supra.  As such, his statements in that regard are not competent.  The Board finds the most probative evidence to be the findings of the VA examiners, who provided sound reasons and bases for the opinion that the Veteran did not have CFS.

Moreover, as to any symptomatology which might be associated with CFS symptoms, the September 2014 VA examiner has specifically indicated that those symptoms may be attributed to his service-connected conditions.  Thus, there is no undiagnosed illness which is present.  

Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for CFS.  The "benefit-of-the-doubt" rule, enunciated in 38 U.S.C.A. § 5107 (b), does not apply in this case, as there is not an approximate balance of probative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra; Ortiz, supra.  Therefore, the claim for service connection for CFS, to include as the result of an undiagnosed illness, is denied.

Memory Loss

As noted above, the Veteran reported having memory problems in service, to include at the time of his separation from service.  The Veteran has also reported having memory problems post-service.  However, there have been no actual diagnoses of any type of cognitive disorder at any time.  

As noted above, the Veteran was afforded a VA examination in January 2015, to determine the nature and etiology of any current memory loss.  The examiner indicated that test results revealed intact performance across cognitive domains, including attention and concentration, working memory, language skills, processing speed, visuospatial ability, memory functioning, problem solving, executive monitoring, and mental flexibility.  He further indicated that from a psychological point of view, the Veteran currently reported a mixture of mild anxiety and depression, and it was more likely than not that psychological symptoms - worry over his health, chronic pain, and fatigue - were largely responsible for and contributed to his subjective cognitive complaints and reduced his overall functional status.  

The Board concludes that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for a cognitive disorder/memory loss, to include as the result of an undiagnosed illness.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich, Brammer, supra.  Here, there is no medical evidence demonstrating that the Veteran has a current diagnosis of a cognitive disorder, or was ever diagnosed with the condition during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim). 

In addition to the medical evidence, the Board has also considered the statements of the Veteran concerning his claimed disability.  The Court has repeatedly held that laypersons, such as the Veteran, are competent to describe symptoms of which they have first-hand knowledge.  See Washington, supra.  However, there is no evidence that the Veteran has the medical knowledge or training that would permit him to determine the etiology of a complex disorder, such as a cognitive disorder.  See Kahana, supra; Jandreau, supra.  As such, his statements in that regard are not competent.  The Board finds the most probative evidence to be the findings of the VA examiner, who provided sound reasons and bases for the opinion that the Veteran did not have a cognitive disorder.

Moreover, as to any symptomatology which might be associated with memory loss symptoms, the January 2015 VA examiner has specifically indicated that those symptoms may be attributed to his service-connected psychiatric disorder.  Thus, there is no undiagnosed illness which is present.  

Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for a cognitive disorder/memory loss.  The "benefit-of-the-doubt" rule, enunciated in 38 U.S.C.A. § 5107(b), does not apply in this case, as there is not an approximate balance of probative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.  Therefore, the claim for service connection for a cognitive disorder/memory loss, to include as the result of an undiagnosed illness, is denied.

Neurological Disorder

The Veteran served in the Persian Gulf War during Operation Desert Storm/Desert Shield.  Service treatment records, including periodic examination reports, however, contain no diagnosis of a neurological disorder.  Post-service treatment records contain no diagnosis of, or treatment for, a neurological disorder. 

As noted above, the Veteran was afforded a  VA examination in conjunction with his claim.  The examiner, following a review of the record and examination of the Veteran, has indicated that the Veteran does not meet the criteria for a diagnosis of a neurological disorder. 

The Board concludes that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for neurological disorder, to include as the result of an undiagnosed illness.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich, Brammer, supra.  Here, there is no medical evidence demonstrating that the Veteran has a current diagnosis of a neurological disorder, or was ever diagnosed with the condition during the pendency of the appeal.  

In addition to the medical evidence, the Board has also considered the statements of the Veteran concerning his claimed disability.  The Court has repeatedly held that laypersons, such as the Veteran, are competent to describe symptoms of which they have first-hand knowledge.  See Washington, supra.  However, there is no evidence that the Veteran has the medical knowledge or training that would permit him to determine the etiology of a complex disorder, such as a neurological disorder.  See Kahana, supra; Jandreau, supra.  As such, his statements in that regard are not competent.  The Board finds the most probative evidence to be the findings of the VA examiner, who provided sound reasons and bases for the opinion that the Veteran did not have a neurological disorder.

Moreover, as to any symptomatology which might be associated with neurological symptoms, the September 2014 VA examiner has specifically indicated that those symptoms may be attributed to his service-connected conditions.  Thus, there is no undiagnosed illness which is present.  

Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for a neurological disorder, to include as due to an undiagnosed illness.  The "benefit-of-the-doubt" rule, enunciated in 38 U.S.C.A. § 5107 (b), does not apply in this case, as there is not an approximate balance of probative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.  Therefore, the claim for service connection for neurological disorder, to include as the result of an undiagnosed illness, is denied.

Respiratory Disorder

The Veteran's service treatment records reveal that he was treated for acute bronchitis in service, which resolved.  

The Veteran has also reported having respiratory problems post-service.  However, other than service-connected sleep apnea, there have been no actual diagnoses of any type of chronic respiratory disorder at any time.  Normal spirometry readings were reported in July and December 2013.  

As noted above, the Veteran was afforded a VA examination in September 2014 to determine the nature and etiology of any current respiratory disorder.  Spirometry testing performed at that time also revealed normal findings, with no respiratory diagnoses being made at that the time.  

The Board concludes that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for a respiratory disorder other than sleep apnea, to include as the result of an undiagnosed illness.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich, Brammer, supra.  Here, there is no medical evidence demonstrating that the Veteran has a current diagnosis of a respiratory disorder, or was ever diagnosed with the condition during the pendency of the appeal.  

In addition to the medical evidence, the Board has also considered the statements of the Veteran concerning his claimed disability.  There is no evidence that the Veteran has the medical knowledge or training that would permit him to determine the etiology of a complex disorder, such as a respiratory disorder.  As such, his statements in that regard are not competent.  The Board finds the most probative evidence to be the findings of the VA examiner, who provided sound reasons and bases for the opinion that the Veteran did not have a respiratory disorder.

Moreover, as to any symptomatology which might be associated with breathing problems, the September 2014 VA examiner has specifically indicated that those symptoms may be attributed to his service-connected disorders.  Thus, there is no undiagnosed illness which is present.  

Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for a respiratory disorder.  The "benefit-of-the-doubt" rule, enunciated in 38 U.S.C.A. §  5107(b), does not apply in this case, as there is not an approximate balance of probative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the claim for service connection for a respiratory disorder, to include as the result of an undiagnosed illness, is denied.


Idiopathic Hypersomnia/OSA

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

When an unlisted condition is encountered, it is permissible to rate that condition under a closely related disability as to which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2015).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27.

Under Diagnostic Code 6847, a noncompensable evaluation is assigned for asymptomatic sleep apnea with documented sleep disorder breathing.  38 C.F.R. § 4.97, Diagnostic Code 6847.  A 30 percent evaluation is assigned for sleep apnea with persistent day-time hypersomnolence.  A 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.

The Veteran maintains that the symptomatology associated with his service-connected idiopathic hypersomnia warrants disability evaluations in excess of those which have been currently assigned.  

At the outset, the Board notes that in an April 2015 opinion, the VA examiner indicated that the Veteran was initially diagnosed with a hypersomnia disorder in Houston TX in 2005 when he underwent a sleep study.  He was later diagnosed with OSA and placed on CPAP when he had a sleep study performed in Huntsville AL in 2014.  The initial diagnosis was apparently considered as idiopathic hypersomnia as no diagnosis of OSA was noted.  The examiner indicated that the Veteran most likely had mild OSA in 2005 and was eventually diagnosed with this in 2014.  Therefore, the initial diagnosis of idiopathic hypersomnia was most likely the same condition for which he was diagnosed as OSA in 2014.  As a result of the examiner's opinion, the Board has listed the issue as idiopathic hypersomnia/sleep apnea.  

In conjunction with his claim, the Veteran was afforded a VA contract examination in October 2009.  At the time of the examination, the Veteran reported having sleepiness during the daytime, weight gain, and excessive snoring with periodic stops of breathing.  The Veteran was not using a CPAP machine at that time.  Pulmonary hypertension, RVH, cor pulmonale or congestive heart failure were not present.  The Veteran was able to maintain functionality at work and able to perform his usual daily activities of self-care despite feeling tired and sleepy all the time.  A diagnosis of idiopathic hypersomnia was rendered.  

Treatment records associated with the file reveal that the Veteran was placed on a CPAP trial on January 9, 2014, after which he was given a permanent CPAP machine for use.  

In September 2014, the Veteran was afforded an additional VA examination.  At that time, the Veteran was diagnosed as having sleep apnea.  He was noted to be using a CPAP machine.  There were no findings of chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor had a tracheostomy been performed.  

The Board finds that the Veteran's sleep apnea condition did not warrant an evaluation in excess of 30 percent prior to January 9, 2014.  It is well documented in the record that the Veteran was not prescribed a CPAP machine until January 9, 2014.  The Veteran has not alleged, nor does the record indicate that his sleep apnea condition has worsened to the level of chronic respiratory failure with carbon dioxide retention or cor pulmonale or that he has undergone a tracheotomy during the course of the appeal.  Accordingly, an evaluation in excess of 30 percent prior January 9, 2014 is not warranted.  

The Board also finds that the Veteran's sleep apnea condition does not warrant a higher disability rating than 50 percent at any time.  It is well documented in the record that the Veteran's condition requires the use of a CPAP machine.  As noted above, the Veteran has not alleged, nor does the record indicate that his sleep apnea condition has worsened to the level of chronic respiratory failure with carbon dioxide retention or cor pulmonale or that he has undergone a tracheotomy during the course of the appeal.  Accordingly, the criteria for the highest disability rating of 100 percent have not been met and the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's hypersomnia/OSA has manifested in the presence of daytime sleepiness, feeling tired, and the use of a CPAP machine.  In this case, comparing the Veteran's OSA disability level and symptomatology to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

In the absence of exceptional factors associated with this disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  The Veteran has not alleged that he has been unable to secure or follow substantially gainful employment due to his idiopathic hypersomnia/OSA, and the 2009 VA examiner specifically found that the Veteran was able to maintain functionality at work despite his hypersomnia/OSA.  Accordingly a claim for TDIU based solely on hypersomnia/OSA has not been raised by the record.


ORDER

Service connection for fibromyalgia, to include as due to chemical exposure and/or an undiagnosed illness, is denied.

Service connection for CFS, to include as due to chemical exposure and/or undiagnosed illness, is denied.

Service connection for memory loss, to include as due to chemical exposure and/or an undiagnosed illness, is denied.

Service connection for neurological symptoms, to include as due to chemical exposure and/or an undiagnosed illness, is denied.

Service connection for respiratory disability, to include as due to chemical exposure and/or an undiagnosed illness, is denied.

A disability evaluation in excess of 30 percent for idiopathic hypersomnia/sleep apnea prior to January 9, 2014, is denied.  

A 50 percent disability evaluation, and no more, from January 9, 2014 for idiopathic hypersomnia/sleep apnea is granted.


REMAND

Left and Right Knee

The Veteran was last provided a VA examination in connection with his service-connected knee disabilities in September 2014, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the September  2014 VA knee examination, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Low Back

As noted above, range of motion studies must now test active and passive range of motion as well as in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016).  After reviewing the VA examinations of record, the Board finds that they are inadequate in light of this recent holding.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to his service-connected left and right knee disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right and left knee disabilities. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in either knee.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment as a result of his back disability, and, if so, describe the current severity of any such neurological manifestations.  The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the above development has been completed, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


